[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           NOV 26, 2008
                            No. 07-15592                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 05-00318-CV-CAR-5

MONTENEZ PROSSER,


                                                          Plaintiff-Appellant,

                                 versus


TACO BELL,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                          (November 26, 2008)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
      Montenez Prosser, proceeding pro se, appeals the jury verdict in favor of

Taco Bell in his sex discrimination suit filed pursuant to Title VII of the Civil

Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e-2(a). On appeal, Prosser raises a

number of evidentiary challenges. Because Prosser did not file a trial transcript

with this court, we are unable to review in a meaningful way whether the alleged

errors occurred. Accordingly, we affirm the judgment in favor of Taco Bell.

      Federal Rule of Appellate Procedure 10 requires an appellant to order trial

transcripts. Fed. R. App. P. 10(b). Pro se appellants, like counseled appellants,

“must provide trial transcripts in the appellate record to enable this court to review

challenges to sufficiency of the evidence.” Loren v. Sasser, 309 F.3d 1296, 1304

(11th Cir. 2002). “We review a ruling on the admissibility of evidence for an

abuse of discretion.” Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1276

(11th Cir. 2008). “To gain a reversal based on a district court's evidentiary ruling,

a party must establish that (1) its claim was adequately preserved; (2) the district

court abused its discretion in interpreting or applying an evidentiary rule; and

(3) this error affected a substantial right.” Proctor v. Fluor Enters., Inc., 494 F.3d
1337, 1349 (11th Cir. 2007) (quotation omitted). The challenging party bears the

burden of proving the error “probably had a substantial influence on the jury’s

verdict.” Id. at 1352 (quotation omitted).



                                             2
        Prosser has not filed trial transcripts. If this court were to find the district

court erred with respect to one of the challenged pretrial evidentiary rulings, the

next question would be whether such error was harmless. This inquiry would

require an examination of the evidence presented at trial. Without the trial

transcripts we are unable to determine whether any of the alleged evidentiary errors

had a substantial influence on the jury’s verdict. Accordingly, we affirm the

district court.

       AFFIRMED.




                                             3